                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DEXTER SULLIVAN,                          :
                                          :
            Plaintiff,                    :   Civ. No. 17-7977 (FLW) (LHG)
                                          :
      v.                                  :   OPINION
                                          :
JOSEPH L. RHEA, et al.,                   :
                                          :
            Defendants.                   :
_________________________________________ :

FREDA L. WOLFSON, U.S.D.J.

                                     I.     INTRODUCTION

       The plaintiff, Dexter Sullivan (“Sullivan”), was a pretrial detainee at the Middlesex

County Adult Correctional Institution at the time this action was filed. He is proceeding pro se

with a civil rights complaint filed under 42 U.S.C. § 1983. This Court previously granted

Sullivan leave to proceed in forma pauperis. (ECF No. 4.)

       The Court must now review the complaint under 28 U.S.C. § 1915(e) and 28 U.S.C. §

1915A to determine whether it should be dismissed as frivolous or malicious, for failure to state

a claim upon which relief may be granted, or because it seeks monetary relief from a defendant

who is immune from suit. For the following reasons, Sullivan’s conspiracy claim against Russell

J. Curley will be dismissed with prejudice; however, the malicious prosecution claim against him

is dismissed without prejudice. Sullivan’s claims against Judge Joseph L. Rhea are dismissed

with prejudice.

                                      II.    BACKGROUND

       The factual allegations of the complaint will be construed as true for the purposes of this

opinion. The complaint names as defendants Judge Joseph L. Rhea of the Superior Court of
New Jersey, Criminal Division, Middlesex County and Russell J. Curley, an Assistant Prosecutor

in the Middlesex County Prosecutor’s Office. (Compl., ECF No. 1.)

        It appears that in or around April 2017, Sullivan’s attorney filed on his behalf a motion to

dismiss Indictment No. 16-10-01566, under which he was charged with crimes unknown to this

Court. (Id. ¶ 6.) Sullivan claims that Curley submitted his brief in opposition to that motion on

April 27, 2017. (Id.) Thereafter a motion hearing was scheduled before Judge Rhea for June

2017. (Id.) It appears that the motion hearing was adjourned several times during 2017, and, at

the time the complaint in this matter was filed, had been scheduled for December 2017. (Id.)

        Sullivan claims that no reason was provided for adjourning the motion hearing and that

he objected on the record to the adjournments. (Id.) Sullivan asserts that Judge Rhea adjourned

the motion in an attempt to “garner guilty pleas by compromising due process rights to be heard

by electing to arbitrarily ignore meritorious motions.” (Id.) Sullivan alleges that Curley

conspired with Judge Rhea to deny him his due process rights and further claims that Curley

abused the grand jury process by not presenting evidence of probable cause to support the

indictment against Sullivan. (Id. ¶ 4.)

        Sullivan seeks an order compelling Judge Rhea to hold a hearing on his motion to dismiss

the indictment and removing Judge Rhea and Curley from his case “for their unprofessional

conduct.” (Id. ¶ 7.) 1

                                 III.     STANDARD OF REVIEW

        Under the Prison Litigation Reform Act, Pub. L. 104-134, §§ 801–810, 110 Stat. 1321-66



1
        According to the New Jersey Department of Corrections Inmate Locator, a publicly
available website, it appears Sullivan was sentenced on October 5, 2018, to a mandatory
minimum term of 4 years imprisonment on one count of burglary, N.J.S.A. 2C:18-2A(1)(3). As
the criminal proceeding has concluded, the sole relief for injunction sought by Sullivan, in
connection with his claims, seems to be moot.

                                                 2
to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review prisoner complaints when the

prisoner (1) is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B) or (2) seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A. The PLRA directs district

courts to sua sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per

curiam); see also Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012) (per curiam)

(discussing 42 U.S.C. § 1997e(c)(1)); Courteau v. United States, 287 F. App’x 159, 162 (3d Cir.

2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth in Ashcroft v. Iqbal, 556

U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). To survive the

Court’s screening for failure to state a claim, the complaint must allege “sufficient factual matter

to show that the claim is facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009) (internal quotation marks omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v.

Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014). “A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972) (per curiam); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017) (per



                                                  3
curiam). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

                                          IV.     DISCUSSION

          Sullivan brings his complaint pursuant to 42 U.S.C. § 1983. A plaintiff may bring a

cause of action under 42 U.S.C. § 1983 for certain violations of his constitutional rights. That

section provides:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of
                 Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the
                 deprivation of any rights, privileges, or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an action
                 at law, suit in equity, or other proper proceeding for redress, except
                 that in any action brought against a judicial officer for an act or
                 omission taken in such officer’s judicial capacity, injunctive relief
                 shall not be granted unless a declaratory decree was violated or
                 declaratory relief was unavailable.

42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege, first, the violation of a

right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person under color of state law. See Harvey v. Plains

Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011); see also West v. Atkins, 487 U.S. 42, 48

(1988).

          Sullivan’s § 1983 claims against Judge Rhea are dismissed based on judicial immunity.

“A judicial officer in the performance of his or her duties has absolute immunity from suit.”

Kwasnik v. LeBlon, 228 F. App’x 238, 243 (3d Cir. 2007). Moreover, the 1996 amendments to §

1983 explicitly bar the granting of injunctive relief against a judicial officer “for an act or

omission taken in such officer’s judicial capacity.” 42 U.S.C. § 1983; see also Corliss v.

O’Brien, 200 F. App’x 80, 84 (3d Cir. 2006). The injunctive relief sought by Sullivan—an order



                                                    4
compelling Judge Rhea to hold a motion hearing and removing Judge Rhea from the state court

matter—directly relates to Judge Rhea’s conduct as a judicial officer. Accordingly, Sullivan’s

claims against Judge Rhea must be dismissed on the basis of judicial immunity with prejudice.

       Unlike judges, prosecutors are not immune from suit under § 1983 for injunctive relief.

Blakeney v. Marsico, 340 F. App’x 778, 779 (3d Cir. 2009). Nevertheless, for the following

reasons, Sullivan’s claims against Curley are dismissed as the complaint fails to state a claim.

       The Court construes the complaint as setting forth two claims against Curley: (1) for

conspiring with Judge Rhea to deprive Sullivan of his due process rights and (2) for malicious

prosecution. To state a claim for civil conspiracy under § 1983, a plaintiff must allege that

“persons acting under color of state law conspired to deprive him of a federally protected right.”

Perano v. Twp. Of Tilden, 423 F. App’x 234, 239 (3d Cir. 2011) (quoting Ridgewood Bd. of

Educ. v. N.E. ex rel. M.E., 172 F.2d 238, 254 (3d Cir. 1999)). While “direct evidence of a

conspiracy is rarely available . . . [,] allegations of a conspiracy must provide some factual basis

to support the existence of the elements of a conspiracy: agreement and concerted action.”

Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184-85 (3d Cir. 2009) (quoting Crabtree v.

Muchmore, 904 F.2d 1475, 1481 (10th Cir. 1990)); see also Startzell v. City of Philadelphia, Pa.,

533 F.3d 183, 205 (3d Cir. 2008).

       Here, Sullivan’s claim for conspiracy against Curley must be dismissed because he has

failed to allege facts in support of either element of a conspiracy. The complaint is devoid of any

factual allegations to show that there was any agreement between Judge Rhea and Curley; nor

does Sullivan allege any actions taken by Curley in furtherance of that conspiracy. The mere

conclusory allegation that Curley conspired with Judge Rhea is insufficient to state a claim for

conspiracy to deprive plaintiff of his due process rights. See Twombly, 550 U.S. at 556-57



                                                  5
(holding that “an allegation of parallel conduct and a bare assertion of conspiracy will not

suffice” to state a claim for conspiracy).

       The complaint also fails to state a claim for malicious prosecution. A claim for malicious

prosecution under § 1983 requires that a plaintiff allege:

               (1)     the defendant initiated a criminal proceeding; (2) the
               criminal proceeding ended in [the plaintiff’s] favor; (3) the
               defendant initiated the proceeding without probable cause; (4) the
               defendant acted maliciously or for a purpose other than bringing the
               plaintiff to justice; and (5) the plaintiff suffered deprivation of
               liberty consistent with the concept of seizure as a consequence of a
               legal proceeding.

Halsey v. Pfeiffer, 750 F.3d 273, 296-97 (3d Cir. 2014) (alteration in original) (quoting Johnson v.

Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007)). The complaint does not allege these elements. But,

more fundamentally, this claim must be dismissed because Sullivan has not, nor can he allege, that

the criminal proceeding ended in his favor. Indeed, based solely the allegations of the complaint,

the criminal proceeding against Sullivan is still pending. 2 See, e.g., Edwards v. New Jersey, No.

08-5617, 2009 WL 3261951 (D.N.J. Oct. 7, 2009) (holding that “the ongoing nature of the criminal

proceeding against Plaintiff is fatal to his § 1983 claim for malicious prosecution at this time”).

This claim is dismissed without prejudice.

                                        V.     CONCLUSION

       For the foregoing reasons, Sullivan’s claims against Judge Rhea are dismissed with

prejudice as this defendant is immune from suit. Sullivan’s conspiracy claim against Curley is

dismissed with prejudice; however, the malicious prosecution claim is dismissed without




2
        As I stated earlier, however, it appears that Sullivan has since been sentenced, which
presumably adversely ended his criminal proceeding. As such, notwithstanding the allegations
in the complaint, Sullivan cannot state a claim for malicious prosecution.

                                                 6
prejudice. An appropriate order will be entered.




DATED: October 23, 2018                             /s/ Freda L. Wolfson
                                                    FREDA L. WOLFSON
                                                    United States District Judge




                                                7
